Per Curiam,
This appellant, Alma B. Dailey, is the widow of Frank K. Dailey, who was the son of Jennie K. Dailey, and her claim is that her husband took a vested interest in his mother’s estate. The testatrix, after making provision for an income for her son for life, directed as follows: “After the death of my son, Frank Kennedy Dailey, I will and direct that the one half of my estate then remaining be given to my sister Josephine Kennedy, and the balance to be divided under the intestate laws of Pennsylvania.” Alma B. Dailey, not being of the blood of the testatrix, takes nothing from her under her will, and the decree of the court so holding is affirmed, at her costs, upon the following from its opinion dismissing her petition for an appraisement: “It is very clear *381that the word ‘then’ in this will is used as an adverb of time, and we are of the opinion that it was the intention of the testatrix, as disclosed by her will, to devise the remainder of her estate to those who would be her heirs at the expiration of the......particular estate given to her son Frank Kennedy Dailey during the term of his natural life, and not to those who were her heirs at the time of her death.”
Decree affirmed.